DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the third set.” There is no antecedent basis for “the third set”, only a first and second set. As such, it is not clear what pages of the index Applicant intends to be included to form the third set and accordingly which pages are and/or are not to be utilized in subsequent steps referring to the third set. As such, the scope of the claims cannot be properly ascertained, rendering the claims indefinite.
As to claims 7 and 14, the claims depend from claims 6 and 8 without curing the deficiencies of those claims under 35 USC §112(b) as set forth above. Accordingly, claims 7 and 14 are rejected under 35 USC §112(b) for the same reasons as claims 6 and 8 above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bright (Cited in IDS filed 07/24/2019)(US 8,682,872 B2).

As to claim 1, Bright discloses a computer-implemented method, comprising:
receiving, by one or more processors, a first request to store a specific key to index pages of a database (Fig. 18 #1810; Col. 2, Lines 19-22; Col. 10, Lines 45-48; A request to insert, i.e. store, a key into a key-ordered chain of index pages of a database is received.), wherein:
the request indicates that the specific key is to be stored to a specific leaf page in a key-ordered chain of the index pages (Fig. 18, #1810; Col. 2, Lines 19-22; Col. 10, Lines 45-48; A request to insert, i.e. store, a key into a key-ordered chain of index pages of a database is received. The key in the request is used to identify which page the specific key is to be stored in, and thus the request ‘indicates’ that it is to be stored in the specific page at least by its value.);
the specific leaf page is in memory (Col. 5, Lines 34-37, Leaf pages can be “stored in memory”); and
there is insufficient room in the specific leaf page to store the specific key (Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split.);
determining, by one or more processors, at least one sibling leaf page of the specific leaf page in the key-ordered chain, the specific leaf page and the at least one sibling leaf page forming a first set (Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split.);
determining, by one or more processors, that there is enough room in leaf pages of the first set to store existing keys in the leaf pages of the first set together with the specific key (Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split.); and
responsive to determining that there is enough room in the leaf pages in the first set to store the existing keys in the leaf pages of the first set together with the specific key, storing, by one or more processors, the existing keys in the leaf pages of the first set together with the specific key by redistributing the existing keys in the leaf pages of the first set together with the specific key among the leaf pages of the first set according to a redistribution policy (Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split. If they will fit in the set, then the keys are redistributed, e.g. by moving next highest keys from the specific key to a sibling leaf page to make room on the specific leaf page for the specific key (i.e. redistributing according to a redistribution policy).).


As to claim 8, Bright discloses a computer program product, comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising (Col. 2, Lines 25-29):
program instructions to receive a first request to store a specific key to index pages of a database (Fig. 18 #1810; Col. 2, Lines 19-22; Col. 10, Lines 45-48; A request to insert, i.e. store, a key into a key-ordered chain of index pages of a database is received.), wherein:
the request indicates that the specific key is to be stored to a specific leaf page in a key-ordered chain of the index pages (Fig. 18, #1810; Col. 2, Lines 19-22; Col. 10, Lines 45-48; A request to insert, i.e. store, a key into a key-ordered chain of index pages of a database is received. The key in the request is used to identify which page the specific key is to be stored in, and thus the request ‘indicates’ that it is to be stored in the specific page at least by its value.);
the specific leaf page is in memory (Col. 5, Lines 34-37, Leaf pages can be “stored in memory”); and
there is insufficient room in the specific leaf page to store the specific key (Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split.);
program instructions to determine at least one sibling leaf page of the specific leaf page in the key-ordered chain, the specific leaf page and the at least one sibling leaf page forming a (Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split.);
program instructions to determine that there is enough room in leaf pages of the first set to store existing keys in the leaf pages of the first set together with the specific key (Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split.); and
responsive to determining that there is enough room in the leaf pages in the first set to store the existing keys in the leaf pages of the first set together with the specific key, program instructions to store the existing keys in the leaf pages of the first set together with the specific key by redistributing the existing keys in the leaf pages of the first set together with the specific key among the leaf pages of the first set according to a redistribution policy(Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split. If they will fit in the set, then the keys are redistributed, e.g. by moving next highest keys from the specific key to a sibling leaf page to make room on the specific leaf page for the specific key (i.e. redistributing according to a redistribution policy).).

As to claim 15, Bright discloses a computer system, comprising:
one or more computer processors, one or more readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising (Col. 26-41):
program instructions to receive a first request to store a specific key to index pages of a database (Fig. 18 #1810; Col. 2, Lines 19-22; Col. 10, Lines 45-48; A request to insert, i.e. store, a key into a key-ordered chain of index pages of a database is received.), wherein:
the request indicates that the specific key is to be stored to a specific leaf page in a key-ordered chain of the index pages (Fig. 18, #1810; Col. 2, Lines 19-22; Col. 10, Lines 45-48; A request to insert, i.e. store, a key into a key-ordered chain of index pages of a database is received. The key in the request is used to identify which page the specific key is to be stored in, and thus the request ‘indicates’ that it is to be stored in the specific page at least by its value.);
the specific leaf page is in memory (Col. 5, Lines 34-37, Leaf pages can be “stored in memory”); and
there is insufficient room in the specific leaf page to store the specific key (Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split.);
program instructions to determine at least one sibling leaf page of the specific leaf page in the key-ordered chain, the specific leaf page and the at least one sibling leaf page forming a first set (Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split.);
program instructions to determine that there is enough room in leaf pages of the first set to store existing keys in the leaf pages of the first set together with the specific key (Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split.); and
responsive to determining that there is enough room in the leaf pages in the first set to store the existing keys in the leaf pages of the first set together with the specific key, program instructions to store the existing keys in the leaf pages of the first set together with the specific key by redistributing the existing keys in the leaf pages of the first set together with the specific key among the leaf pages of the first set according to a redistribution policy (Figs. 9-10, 18, #1815 & 1820; Col. 7, Lines 32-61, If there is insufficient room in a specific leaf page to add a specific key to be inserted, then at least one sibling leaf page (forming a first set with the specific leaf page) is determined and examined to determine if the keys will fit in the set so as to not require a page split. If they will fit in the set, then the keys are redistributed, e.g. by moving next highest keys from the specific key to a sibling leaf page to make room on the specific leaf page for the specific key (i.e. redistributing according to a redistribution policy).).

As to claims 4, 11, and 18, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Bright discloses receiving, by one or more processors, a second request to store a first key to index pages of the database, wherein the request indicates that the first key is to be stored to the specific leaf page (Figs. 2, 8-11, 18, #1820-1830; Col. 10, Lines 10-43; Col. 11, Lines 13-20, Any number of requests to insert keys resulting in necessary reorganizations and/or splits can occur, such as shown in the updates of initial index in Fig. 2 as shown in Figs. 8-11.);
in response to determining that there is not enough room in the leaf pages in the first set to store the existing keys in the leaf pages in the first set together with the first key (Figs. 2, 8-11, 18, #1820-1830; Col. 10, Lines 10-43; Col. 11, Lines 13-20, If a first set including nearby pages cannot store the key to be inserted, then a split can be done of a page in the first set forming a reduced one leaf page, and thus excluding it as it is now different, and a new leaf page.):
splitting, by one or more processors, one leaf page in the first set into two leaf pages, the two leaf pages and the leaf pages excluding the one leaf page of the first set forming a second set (Figs. 2, 8-11, 18, #1820-1830; Col. 10, Lines 10-43; Col. 11, Lines 13-20, If a first set including nearby pages cannot store the key to be inserted, then a split can be done of a page in the first set forming a reduced one leaf page, and thus excluding it as it is now different, and a new leaf page.); and
storing, by one or more processors, the existing keys in the leaf pages of the first set together with the first key by redistributing the existing keys in the leaf pages of the first set together with the first key among the leaf pages of the second set according to the redistribution policy (Figs. 2, 4-5, 8-11, 18, #1820-1830; Col. 6, Lines 4-15 and 50-62 Col. 10, Lines 10-43; Col. 11, Lines 13-20, Keys are redistributed in the second set according to conventional page split procedures, e.g. as demonstrated in Figs 4-5 with corresponding descriptions in Col. 6.).

As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Bright discloses updating, by one or more processors, keys and pointers stored in a parent page of the specific leaf page (Figs. 9-11; Col. 5, Lines 25-33; Col. 6, Lines 26-35; In response to key movement, pointers in the B-tree index are updated, including those of higher level parent pages so as to accurately reflect the ranges of keys in each branch and leaf.).

As to claims 6, 13, and 20, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Bright discloses receiving, by one or more processors, a second request to store a plurality of keys to index pages of a database (Figs. 2, 8-11, 18, #1820-1830; Col. 9, Lines 44-56; Col. 10, Lines 10-43, Any number of requests to insert keys resulting in necessary reorganizations and/or splits can occur, and can be captured as a single action request.) wherein:
the plurality of keys are to be stored into a plurality of leaf pages of the key-ordered chain of the index pages (Col. 9, Line 44-Col. 10, Line 5);
a first leaf page corresponding to a first key of the plurality of keys is in memory (Col. 5, Lines 34-37, Leaf pages can be “stored in memory”); and
there is insufficient room in the first leaf page to store the first key (Figs. 2, 8-11, 18, #1820, 1840, 1850; Col. 10, Lines 10-43; Col. 11, Lines 1-8, If a first leaf page cannot store the key at least one sibling page is determined.);
determining, by one or more processors, at least one sibling leaf page of the first leaf page in the key-ordered chain, the first leaf page and the at least one sibling leaf page of the first leaf page forming a second set (Figs. 2, 8-11, 18, #1820-1830; Col. 9, Lines 44-67; Col. 10, Lines 1-5 and 44-67; Col. 11, Lines 1-8, If a first leaf page cannot store the key at least one sibling page is determined forming a second set.);
determining, by one or more processors, at least one key from the plurality of keys to be stored into a leaf page of the third set (Figs. 17-18, #1820-1830; Col. 10, Lines 44-67; Col. 11, Lines 1-8, An inserted key of the plurality of keys is determined to be stored in a leaf page of a third set comprising existing keys.);
determining, by one or more processors, that there is enough room in the leaf pages of the third set to store existing keys in the leaf pages of the third set together with the at least one key (Figs. 17-18, #1820-1830; Col. 9, Lines 44-67; Col. 10, Lines 1-5 and 44-67; Col. 11, Lines 1-8, An inserted key of the plurality of keys is determined to be stored in a leaf page of a third set comprising existing keys. An analysis is made to determine if all of the keys will fit, and if so, the keys are moved among the pages of the third set to meet the key-order requirements.); and
responsive to determining that there is enough room in the leaf pages in the third set to store the existing keys in the leaf pages of the third set together with the at least one key, storing, by one or more processors, the existing keys in the leaf pages of the third set together with the at least one key by redistributing the existing keys in the leaf pages of the third set together with the at least one key among the leaf pages of the third set according to the redistribution policy (Figs. 17-18, #1820-1830; Col. 9, Lines 44-67; Col. 10, Lines 1-5 and 44-67; Col. 11, Lines 1-8, An inserted key of the plurality of keys is determined to be stored in a leaf page of a third set comprising existing keys. An analysis is made to determine if all of the keys will fit, and if so, the keys are moved among the pages of the third set to meet the key-order requirements.).

As to claims 7 and 14, the claims are rejected for the same reasons as claims 6 and 13 above. In addition, Bright discloses sorting, by one or more processors, the plurality of keys based on key values (Col. 5, Lines 4-9; Col. 9, Line 57-Col. 10, Line 5, The plurality of keys are sorted in leaf pages by key values.);
determining, by one or more processors, a key at a first position in sorted keys to be the first key, wherein the first key is determined further based on the sorted keys (Col. 2, Lines 20-25; Col. 5, Lines 4-9; Col. 9, Line 57-Col. 10, Line 5, The plurality of keys are sorted by key values. A first key is selected based on being the highest or lowest depending on the sorting being done ascending or descending.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bright as applied above, and further in view of Cui et al. (US 2017/0228449 A1), hereinafter Cui.

As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Bright does not disclose wherein the redistribution policy specifies that a first leaf page with higher access frequency stores less keys than a second leaf page with lower access frequency.
However, Cui discloses a database indexing policy specifying that a first leaf page with higher access frequency stores less keys than a second leaf page with lower access frequency (Fig. 4; [0044]-[0045]; [0051]; [0056]; [0057], Most frequently accessed keys are stored in a partial key index which is reduced in size. Since the indexes are stored as trees with leaf pages containing the key values, higher accessed leaf pages of partial indexes stored less keys than pages with lower access.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bright with the teachings of Cui by modifying Bright such that pages having higher frequencies of access are stored to (Cui, Fig. 2; [0032]; [0055])

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bright as applied above, and further in view of Fang et al. (US 2017/0116246 A1), hereinafter Fang.
As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Bright discloses wherein the at least one sibling leaf page (i) shares a parent page with the specific leaf page (Col. 1, Lines 24-27 and 41-59; Col. 6, Lines 26-35, The index pages are stored in a B-tree with leaf pages having shared non-leaf parent pages at a higher level.), (ii) is in memory (Col. 5, Lines 34-37, Leaf pages can be “stored in memory”).
Bright does not specifically disclose that the at least one sibling leaf page (iii) is unlocked.
However, Fang discloses wherein the at least one sibling leaf page (i) shares a parent page with the specific leaf page (Fig. 2, [0019]; E.g. Leaf pages having shared parent non-leaf pages (NLF) in 221 and 222 in memory ), (ii) is in memory (Fig. 2, E.g. Leaf pages having shared parent non-leaf pages (NLF) in 221 and 222 in memory ), and (iii) is unlocked (Fig. 2; [0017], Lines 16-28; [0018], Unlike standard leaf page splits requiring locks on the b-tree structure, index pages can be buffered such that pages, including siblings, are not locked such that entries can be moved without bringing time delays to the application.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bright with the teachings of (Fang, [0018], Lines 13-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuh et al. (US 7,650,352 B2) discloses a B-tree database index including performing symmetrical and asymmetrical splits of leaf pages when full.
Li et al. (US 2016/0306834 A1) discloses splitting leaf pages based on free space availability ratios and corresponding thresholds.
Mainali et al. (US 2018/0300350 A1) discloses splitting key sorted index leaf pages based on fullness and storing data in parents.
Bender et al. (US 2011/0246503 A1) discloses storing keys in order and splitting and combining pages of keys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/             Primary Examiner, Art Unit 2167